Case: 11-40038     Document: 00511573589         Page: 1     Date Filed: 08/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 16, 2011
                                     No. 11-40038
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee
v.

ENYIL RAUL MORADEL-RUIZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:10-CR-1252-1


Before HIGGINBOTHAM, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Enyil Raul Moradel-Ruiz
presents arguments that he concedes are foreclosed by United States v.
Izaguirre-Flores, 405 F.3d 270, 277-78 (5th Cir. 2005), which held that the North
Carolina offense of taking indecent liberties with a child constituted “sexual
abuse of a minor” and thus is a crime of violence for purposes of the 16-level
enhancement under U.S. Sentencing Guidelines Manual § 2L1.2(b)(1)(A)(ii). The
appellant’s motion for summary disposition is GRANTED, and the judgment of
the district court is AFFIRMED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.